ORFINGER, Judge.
The trial court erred in retaining jurisdiction for one-half of appellant’s sentences because, at time of sentencing, the statute permitted retention of jurisdiction for a maximum period of one-third of any sentence. Section 947.16(3), Florida Statutes (1983). The State’s contention that the absence of objection below to the sentence makes the issue non-applicable has previously been answered to the contrary. Brumley v. State, 455 So.2d 1096 (Fla.1984).
Those portions of the sentences which retain jurisdiction for one-half of each sen*960tence are set aside, and the cause is remanded so that the trial court may amend such sentences by retaining jurisdiction for a period not to exceed one-third of each sentence.
DAUKSCH and COWART, JJ., concur.